PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/224,510
Filing Date: 29 Jul 2016
Appellant(s): Black et al.



__________________
William A. English
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/30/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/31/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 6, 9-16, 18, 39 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frater et al. (US 2009/0114229 A1) in view of Kushida (US 2014/0360502 A1) in view of Doshi (US 2007/0283962 A1) in further view of Fenton Jr (US 5,224,938).
Claims 31 and 37-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frater et al. (US 2009/0114229 A1) in view of Doshi (US 2007/0283962 A1) in further view of Fenton Jr (US 5,224,938).


(2) Response to Argument
A. Claim 1 and its dependent claims is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frater et al. (US 2009/0114229 A1) in view of Kushida (US 2014/0360502 A1) in view of Doshi (US 2007/0283962 A1) in further view of Fenton Jr (US 5,224,938).
	1. The Frater Fails to Disclose Valve Elements Including Beveled Edges Formed By Slits Cut Through a Valve Membrane.


2. None of the Secondary References Discloses Valve Elements Including Beveled Edges Formed By Slits Cut Through a Valve Membrane.
Appellant asserts that the other cited references fail to suggest or teach valve elements including beveled edges in a valve membrane, nor cutting slits through a membrane to create beveled edges of a valve element and adjacent beveled edges of a valve membrane and that the secondary references are wholly incompatible with the Frater mouth seals. The examiner respectfully disagrees. As set forth on pages 8-9 of the Final Rejection mailed 12/31/2020 the prior art of Fenton teaches a flap valve element (12) with a bevel that corresponds to a bevel in the structure that the element interfaces with (see figure 3b) wherein the valve element can be seated and unseated (col. 2, lines 38-58); wherein the one or more valve elements comprise a valve element defined by one or more slits cut through the valve membrane to create both the beveled edges of the valve element and the 
3. The Doshi Reference Discloses Nasal Devices Incompatible with the Frater Mouth Seals and That Don’t Include Valve Elements Including Beveled Edges Formed By Slits Cut Through a Valve Membrane.
Appellant asserts that the different structures of Doshi and Frater render the references not combinable to one of ordinary skill in the art. It appears appellant is arguing that Doshi is nonanalogous art due to the fact that it is an adhesive nasal device. The examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the instant application and the prior art of Doshi are concerned with controlling flow into/out of a human orifice. The instant application states that it is directed to “improving breathing” [0007] and Doshi is directed towards controlling airflow into/out of the nose [0005]. It is the examiner’s position that the orifice being a nose as opposed to a mouth does not render the prior art of Doshi nonanalogous. 
Appellant asserts that Doshi fails to teach or suggest valve elements that include beveled edges configured to seat against a valve membrane including beveled edges, as claimed. The examiner agrees. The examiner notes that Doshi is not relied upon to teach or disclose this limitation.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is the examiner’s position that the combination of references suggests a beveled valve structure as claimed. Further, the examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

4. The Fenton Reference Cannot Be Properly Combined with the Frater or Doshi References.
Appellant asserts that the prior art of Fenton is non-analogous art. It has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the instant application is concerned 
In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant appears to equate the examiner’s statement for why Fenton is analogous art to the motivation to combine. However, this is not the case. The examiner stated in the Final Rejection mailed 12/31/2020 that the motivation to include the bevel taught by Fenton is for the benefit of preventing leakage between the two elements (flap and adjacent structure) and ensuring unidirectional flow. This is discussed in Fenton on col. 2, lines 52-58. The examiner notes that appellant does not argue against this motivation. 
Finally, appellant states that there is no proper basis for using the Fenton reference since the beveled edges would make the flap valve limiting layer (2903) of Doshi superfluous and complicate the fabrication process. In response, the examiner notes that both Doshi as well as Fenton disclose uni-directional valves. 

5. The Fenton Reference Does Not Teach or Suggest Valve Elements Including Beveled Edges Formed By Slits Cut Through a Valve Membrane.
Appellant asserts that the Fenton reference provides no teaching for how to form beveled edges in a valve membrane. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Fenton is relied upon to teach a valve flap with a bevel, whereas Doshi is relied upon to teach the valve membrane with valve elements (see Final 
Appellant argues the rejection of claim 3 stating that Fenton does not disclose two slits extending parallel to one another. The examiner notes that Fenton is simply teaching the bevel of the valve flap. The U shaped elements of Doshi are being modified with the bevel and thus the rejection of claim 3 relies on the U-shaped elements of Doshi. The top of page 9 of the Final Rejection 12/31/2020 shows the examiner’s position with regard to how the limitations of claim 3 are met with the prior art. 

Regarding claim 40, Appellant argues that Fenton does not teach or suggest how to form the flap valves claimed. The examiner notes that the limitation being argued is a product by process limitation. As set forth in MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The examiner notes that how the beveled edges are formed (whether cut by one slit or multiple slits) is irrelevant as the end product is the same. Fenton teaches a valve with beveled edges which match the beveled edges adjacent the valve. Appellant does not dispute this. Appellant does not assert that the end product is different.

6. The Frater Reference Does Not Teach Adhesive On a Surface for Attaching a Mouth Cover to Skin Surrounding a User’s Mouth.
Appellant asserts it would not be obvious to add an adhesive layer to the Frater mouth seal based on Kushida or Doshi. The examiner notes that Kushida is relied upon to teach the adhesive layer and the motivation provided by the 

B. Claim 39 and its dependents is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frater et al. (US 2009/0114229 A1) in view of Kushida (US 2014/0360502 A1) in view of Doshi (US 2007/0283962 A1) in further view of Fenton Jr (US 5,224,938).
Regarding claim 39, appellant asserts that none of the references, alone or in combination, teach or suggest a device for improving breathing that includes a flap defined by a slit cut through the valve membrane to create one or more beveled side edges on the flap and adjacent valve membrane. The examiner respectfully disagrees and notes that a response to this argument has been provided in section A.1.-5. above. 
Appellant asserts it would not have been obvious to modify Frater to include adhesive. The examiner respectfully disagrees and notes that a response to this argument has been provided in section A.6. above.

C. Claim 31 and its dependents is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frater et al. (US 2009/0114229 A1) in view of Kushida (US 2014/0360502 A1) in view of Doshi (US 2007/0283962 A1) in further view of Fenton Jr (US 5,224,938).
Regarding claim 31, appellant asserts that none of the references, alone or in combination, teach or suggest a device for improving breathing that includes a flap defined by a slit cut through the valve membrane to create one or more beveled side edges on the flap and adjacent valve membrane. The examiner respectfully disagrees and notes that a response to this argument has been provided in section A.1.-5. above. 
Appellant states that there is no proper basis for using the Fenton reference since the beveled edges would make the flap valve limiting layer of Doshi superfluous and complicate the fabrication process. In response, the examiner notes that both Doshi as well as Fenton disclose uni-directional valves. The examiner maintains that it would have been obvious to add the beveled structure taught by Fenton for the benefit of preventing leakage between the two elements (flap and adjacent structure) and ensuring unidirectional flow. It is the examiner’s position that having redundant structures that ensure uni-directional flow is not evidence of non-obviousness. Instead, it is the examiner’s position that it provides evidence of obviousness. Doshi discloses the purpose of the flap valves is to open and close based on flow [0012]. It is the examiner’s position that adding another structure (the bevel) that ensures this function would have been obvious to one having ordinary skill in the art. 
With regard to claim 38, Appellant asserts that the prior art does not disclose, teach or suggest applying the membrane over a user’s mouth with the user’s lips pressed together or separating the lips to cause the membrane to In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). It is the examiner’s position that the prior art device as modified would perform the claimed process. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785  
                                                                                                                                                                                                      /NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR